Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3240 Page 1 of 38




                     Exhibit 5
                             Exhibit 5 Page 147
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3241 Page 2 of 38




                  ULIJJ                            WH
                         Transcript of the Testimony of :

                           Sandra Janet Carbajal
                                               K.J.P.

                                                  V


                                     County of San Diego

                                       February 22, 2017

                                             Volume      I




                         P: 877 .771 .33.l 2 | F: 877 .561.5538 I litivate.corn


                             Exhibit 5 Page 148
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3242 Page 3 of 38




           Sandra Janet Carbajal                                              February 22,2017

      1           O       From when to when?
      2           A       20LI to 2012.
       3         O        Were you stilL working for Nati-onal City                   PD

       4     at the    same time?
       5         A        Yes.
       6           O      Were you like a conLract employee, like                 a

       1     1099 employee, or were you salaried for both?
       o           A  For which one?
       9         O    For either/or.
      10         A     I was futl time with the District
      11     Attorney's and part time with Nat.ional City.
      I2         O     I see. All right.
      13               So did you reapply with the Sheriff's
      I4     Department, then, sometime around 20L2?
      15        A    Yes. I believe it. was 20LI that I
      L6     reapplied.
      I1         O Alt right.              And you were hired at that
      1B     point as a corrections deputy r or did they hire you
      I9     as a law enforcement dePutY?
      20         A    As a corrections.
      2L         0    Okay. So you were assiqned to Las Colinas
      22     you said for about a Year?
      23           A      Yes.
      24                  And where was your next assignment with the
      25      Sheriff's     Department. after Las Collnas?

                                                                                           Page 20
                    LITIVATE REPORTING + TRIAL SERVICES 1877 '7:/'1 '3312 | litivate'com

                                   Exhibit 5 Page 149
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3243 Page 4 of 38




            Sandra Janet Carbajal                                            February 22,2017

      1            A  I got sworn as a Deputy Sheriff for law
      2       enforcement, and I was relocated to Santee patrol
      3       station.
      4            O       A11 right.       Did you actually recerttfy?
      5            A        Yes, I did.
       6            O       When was that     ?


       1            A    20L3. About a year later. Towards the end
       B      of 2OI3 I recert.ified at Southwestern College '
       9           O All right . Okay. Where was your first
      10      assiqnment well, did you have any other
      11      assj_gnments with t.he Sheriff 's Department prior to
      12      recertifying, oLher than at Las Colinas?
      13            A       NO.

      I4          O     Where was your first assignment with the
      15       Sheriff's Department. after recertifying?
      L6          A      Santee station.
      L1          O      And are you still at Santee station?
      18          A      I'm in the Lakeside station with the Santee
      L9       command

      )o            O       long were you in Santee before you were
                            How
      2T       reassigned to the Lakeside st.at.ion?
      22           A    When they opened their new station in May
      1,5      of 20L6. But I've always worked in the city of
      24       f'm sorry         the county, which is Lakeside'
      25             O       And when you were in Santee did you work

                                                                                           Page   21
                       LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | litivate'corn

                                    Exhibit 5 Page 150
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3244 Page 5 of 38




           Sandra Janet Carbajal                                             February 22,2017

      1      patrol     ?

      )           A         Yes.
      3           O   Did you have any other assignments there
      4      special assiqnments other than patrol?
      5           A         No.
      A           n         What about at Lakeside?
      1           A         No.

                   O        Just patrol?
       9           A        Yes.
     10         O     Do you have any other law enforcement
     1-1     experience besides what You've just. described?
     L2         A     NO.

     13          O    Any milit.ary exPerience?
     L4            A        No.

      15          a    Afl right. Exhibit 2 and 3, your reports,
      L6     when did you create these?
      L1          A    I believe it's the same day of the inci-dent
      18     when I created it.
      t9          O    AII right.
      20               They both have timestamPs down on t.he
      2L     bottom l-eft.-hand side. It gi-ves a date ApriI L4,
      22      2015.  Exhibit 2 says L2:I5 in the mornj-ng.
      23      Exhibit 3 says 2:51 j-n t.he morning.
      24               Are those time      do these time stamps
      25      accurately reffect

                                                                                          Page 22
                       LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | litivate.com

                                    Exhibit 5 Page 151
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3245 Page 6 of 38




             Sandra Janet Carbajal                                            February 22,2017

      1             A       Yes.
      2             O           the time you created these?
      3             A       Yes.
      4             O       Do you remember who you submitted these
       Jtr     reports to?
       6            A        I don't recall     .


       1            O        Do you recall      if anybody recommended any
       B              or addit.ions to Your rePort'?
               chang;es

        9          A    f don't recall .
      10           O    You had a chance to review both Exhibit                    2


      11       and Exhj-bit 3 before arriving here today?
      T2             A       Yes.
      13           O    Is there anything in either of these t'hat'
      I4       you would change, anythj-ng that's inaccurate?
      15           A    Just after reviewing the recording off of
      I6       the one that I spoke to about the radio cal-l
      l1             O       Yes.
      10
      ]O             A             on my report when T wrote it I believe
      I9        that on page 1 --
      20            O    This is Exhibit            2?

      2T             A       Yes.
      22                O    Okay.
      ZJ                A    Page 1.      Under the investigation secLion'
      24                O    AII right.
      25                A    In the first      paragraph I stated that'

                                                                                           Page 23
                        LITIVATE REPORTING + TRIAL SERVICES | 877.771-33121 litivate'com

                                     Exhibit 5 Page 152
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3246 Page 7 of 38




           Sandra Janet Carbajal                                            February 22,2017

      1                           "Lucky was the original reporting
      2                      party who told Sheriff's" Department "he
      3                      was under the inftuence of Acid and
      4                      Cocaine. "
      q
                  O   Al-l right.
       6          A   That's what I bel-ieved' at that time '
       1              When I reviewed the recording, it was
       B     actually t.he other reporting party who stated t.hat
       9     he was under the influence of acid and cocaine.
      10         O    AlI right. Anything efse that you would
      l1     change      ?

      I2           A  That's aIl.
      13         O    Is t.here anything that you would add to
      L4     either Exhibit 2 or 3, any important fact that you
      15     left out of these?
      I6           A         NO.

      L7         O     So do you believe that Exhibit 2 and 3
      IB      accurately reflect what. you did, what you saw and
      L9      what you heard
      20           A         Yes.
      2I                           in connect.ion with the incident?
      22           A         Yes.
      23                     It contains all the important facts?
      24           f1.       Yes.
      25            O         Is there anything you remember about the

                                                                                         Page 24
                    LIT|VATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                     Exhibit 5 Page 153
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3247 Page 8 of 38




            Sandra Janet Carbajal                                            February 22,2017

       t-     incident that's not cont.ai-ned in either Exhibit 2 or
       )      Exhibit      3?

       3                    MR. CHAPIN: WeIl, that's           overbroad and
       4      vague      . Anything materia.I , s igni f icant ?
       5                    MR. McBRIDE: Anything important.               Thank

       6      you.
       1      BY MR. MCBRIDE:
       o         O     Is there anything important you remember
       9      about the incident, what you saw/ what you heard,
      10      what you did, that. you did not include in Exhibit                   2

      11"     or Exhibit 3?
      L2          A    No.

      1-3            O                       in any way as a result
                             Were you disciplined
      L4      of your i-nvolvement in this incident?
      15             A       No.

      L6             O       To    your knowledge was anybody disciplined
      I7      in any way          as a result of their involvement in this
      t_o     incident ?
      L9           A     No.

      20             O      you ever been the subject
                             Have                        well,
      )1      have you ever been disciplined by the Sheriff's
      22      Department for excessive force?
      23             A       No.

      24             O       Have you ever been disciplined by the
      25       Sheriff's Depart.ment for anything involving                t.he


                                                                                          Page 25
                      LITIVATE REPORTING + TRIAL SERVICES | 877 J71.3312 | litivate.com

                                     Exhibit 5 Page 154
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3248 Page 9 of 38




           Sandra Janet Carbajal                                            February 22,2017

      1      apptication of        maximum   restraints?
      2           A       NO.

      3           O   Have you ever been t.he subject of any
       4     internal affair investigations for either of those
       5     subject.s?
       6          A       No.

       1         O     So you were interviewed by San Diego
       B     Sheriff's Homicide det.ectives in connection with
       9     this incident; correct?
      10           A      Vaq


      11         O And that was Detective Patterson on
      L2     June l1t.h, 2015?
      13         A     Yes.
      I4         O     Other than that interview, have you
      15     given     let me ask that again.
      76               Have you given any other interviews besides
      T1     the one with Detective PaLterson with San Dieqo
      1B     Sheriff's Homicide?
      L9          A    No.
      20          O    I'm qoing to play a little clip, dn audio
      2I     clip, and then I'11 ask you a couple of questions.
      22     I'11 start this at. timestamP I0:20.
      ZJ                           (Audio played.   )


      24      BY MR. MCBRIDE:
      25           O      Deputy Carbajal, did you recoqnize your

                                                                                         Page 26
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                   Exhibit 5 Page 155
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3249 Page 10 of 38




            Sandra Janet Carbajal                                           February 22,2017

       1      voice in that clip?
       2          A    Yes.
       3          O And was that clip from the interview you
       4      gave to Detective Patterson?
       5           A      Yes.
       6                  MR. McBRIDE: I'll          mark that as Exhibit        4


       1                  MR. CHAPIN: MaYbe 5.
       o                   MR. McBRIDE: Oh, Yeah, You're right'.
       9                            (Whereupon   Exhibit 5 was marked for
      10                   identificati-on,      a coPY of which is
      11                   aLtached hereto.      )



      I2      BY MR. MCBRIDE:
      13          O    Okay. So you were worki-ng the evening of
      I4      April 13th, 2OL5; right?
      15          A    Yes.
      16           O   Do you recall what shift you were working
      71      that night?
      18          A    Niqht shift..
      L9          O And from when to when?
      20          A    From 6:00 P.m. to 6:30 a.m.
      2!          O And you were still working out. of                   t.he

       22      Santee station at this Point?
       23           A      Yes.
       24           O      Did you have a Partner that night?
       25           A      No.


                                                                                         Page 27
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                    Exhibit 5 Page 156
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3250 Page 11 of 38




            Sandra Janet Carbajal                                                   February 22,2017

       1                 O        So you were the only officer            in your unit     ?


       2      Or the only deput.y in your unit?
       3               We work in singles.

       4                 O        You    don't have any team unit.s
       5                 A        No.

       6                                K units?    What was your unit designator
       1      that night?
       (J         A50     Paul-              9.

       9                 O        At some point did you hear a call               go out
      10      regarding the 8385 Holden Road address                      ?


      11                 A        Yes.
      12                 n        Do you recall where you were at at that
      13      t.   ime   ?

      1A
      la                 A        I was in the City of trI Cajon when the               cal-l-

      1-5     came out.
      16                 O        Were you on another cal-f or were you rn
      I7      transit,            returning from another cal1,            somet   hing l-ike
       18     that ?
       I9                A         I was probably drivi-ng around or something.
       20                u         You were not assigned to the originaf call-?
       27                A         From the incident?
       22                I
       23                A         No.

       24                U         Do you recall the nature of that. original
       25      call?

                                                                                                 Page 28
                             L|TIVATE REPORTING + TRIAL SEBVICES 1 877.771.3312 l litivate.com

                                          Exhibit 5 Page 157
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3251 Page 12 of 38




               Sandra Janet Carbajal                                           February 22,2017

       1              A      That f was on?
       2             O       No, ro, no. When the original ca}l went
       3         out to B3B5 Holden.
       4             A    I just remember hearing that Deputy Krul-l
       5         and Corporal Colfins received the radio cafl of a
       6         subject that believed someone was after him.
       7             O All right. Do you remember anything el-se
       B         about the original comments to that call?
           9         A    I donrt remember every detail to the call.
      10             O AII right.
      11                  At some point. did you hear an additional-
      L2         call regarding the 8385 Hol-den Road address?
      13             A    f don't recall.
      I4             O    You recall a cover caII come out?
      15               A      A cover call?
      I6               O      Yes.
      L1               A      Yes.
      1B               O      And what did you do at that point?
      L9               A      When I heard     a cover cal-I?
      20               O      Yes.
      2I               A  I responded in code cover to my partner.
      22             O    What does that mean?
      23             A    That means that my partner is in serfous
      24         there's a serious incident going ofl, and he needs
      LJ         all the deputies to respond. Unknown what t.he

                                                                                           Page 29
                       LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                       Exhibit 5 Page 158
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3252 Page 13 of 38




           Sandra Janet Carbajal                                            February 22,2017

       1     nature is, but something is qoing on with the deputy
       2     that. he needs a1l- of us to go and cover him for an
       3     incident.
       4          O      So you did respond?
       5          A      Yes.
       6          O      And what was your            how old were you at
       1     the time?
       I         A     About 26 years ol-d.
       Y         O     How tall are you?
      10         A     I'm five f oot.     .


      11         O     How much did you weigh at the time?
      T2         A     About 95, 96 pounds.
      13         O     Al-l right.. How long did it take you to get
      L4     there?
      15           A     About maybe six minutes or so.
      I6           O      Okay. In your report you say you arrived
      t7     with Deputy Fischer?
      1B         A     Yes.
      I9         O     Does that mean that      because you were
      20     alone i-n your car I I assume t,hat means that you
      21     arrived at the same time?
      zz          A   At the same time.            We   both saw our vehicles
      23     next to each other.
      24         O    Al-1 right. So, when you got there, you and
      25     Deputy Fischer were not t.he first backup units to

                                                                                        Page 30
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771 .?312 | litivate.com

                                   Exhibit 5 Page 159
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3253 Page 14 of 38




           Sandra Janet Carbajal                                          February 22,2017

       1     arrive on scene?
       2          A   No.

       3          O      How many     patrol cars were there when you
       4     got there?
       5         A    I don't recall.
       6         O    What did you see when you pulled up at the
       1     house?
       6          A    I saw several patrol cars there.
       9         O     With their liqhts on?
      10         A     I don't recall.
      11         O     Did you see any other deputies outside that.
      L2     were groing t.o the house?
      13         A     I don't recall.   Just Deputy Fischer and I
      L4     were running inside the house.
      15         O     Okay. Did you enter the house?
      16           A      Yes.
      I1         O     How did you enter the house?
      1R         A     I wal-ked in through the garage. Actuaf f y'
      I9     ran in t.hrough the garage.
      20         O     All right.
      2L               Prior to showing up on scene did you have
      22     an MDC in your car?
      ZJ           A      Yes.
      24          O   Did you l-ook up any informat.ion about the
      25     original call whil-e you were en route?

                                                                                      Page 31
                   LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | litivate.com

                                   Exhibit 5 Page 160
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3254 Page 15 of 38




            Sandra Janet Carbajal                                                February 22,2017

       1            A        No.      I didn't. have time.
       2            O        Okay.      When you         did you walk in before
       3      or after Deputy Fischer?
       4            A         I donrt recall.
       5            u        When you walked        into the hallway, what did
       6      you see?
       1            n     I saw several deputies trying to prevent a
       o      sub j ect from leaving on the ground.

       9            a    All right. So Mr. Phounsy was the subject?
      10            A         Yoq


      11            O         He was       was   he on his stomach on the
      I2      ground?
      13            A         Yes.
      I4            O         Was his head facing         towards the door you
      15      just entered through or              was   it down the hallway?
      I6            A         I donft recall.
      r'7           O         How many    deputies were on top of
      1B      Mr.   Phounsy?
      L9            A  I don't recaII the number. I can just give
      20      you an estimat.e that I believe was probably around
      2t      t.here.
      22            O         Around six?
      23            -H.       Maybe six or so.
      24            O         Were you wearinq a vest at the ti-me?
      25            A         f cJ.




                                                                                             Page 32
                        LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                      Exhibit 5 Page 161
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3255 Page 16 of 38




           Sandra Janet Carbajal                                               February 22,2017

       I          O         Did you have both panels in?
       2          A

       3          u         Was anybody      saying anything when        you

       4     entered the hallway?
       5           A        Yes.
       6          O         Who?

       1          A   I don't recall.   I just heard several
       U     deputies saying stuff.   I don't recal-I what t.hey
       9     were exactly saying or who was saying stuff.
      r0         O    Were they gavrn9 Mr. Phounsy commands?
      11          A         Yes.
      T2           O        So you heard several deputies giving
      13     Mr. Phounsy commands?
      L4         A    Yes.
      15         O    What commands?
      L6         A    Like I said, I don't recaff what they                     were

      L1     saying at this point.
      18         a    Did you    what was Mr. Phounsy doing                     when

      L9     you first        entered?
      20         A     He was resisting and screaminq and yelling
      2t     and kicking the deputies. They were attempting to
      22     restrain him.
      ZJ         O    A1l right.             Let's unpack t.hat. You said            he

      24     was resisting.           What   do you mean by that? How
      25      specifically         was he res i st ing?

                                                                                           Page 33
                       LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                    Exhibit 5 Page 162
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3256 Page 17 of 38




            Sandra Janet Carbajal                                              February 22,2017

       1           A        He was moving side to side attempting to
       2      take the deputies off of him.
       3          O    Okay. He was yelling and screaming?
       4           A        Yes.
       5         O     What?

       6         A     He was just making noise. I don't recalf
       1      what he was saying.
       o          O    Okay. You said that he was attempt.ing to
       9      kick the deputies.
      10           A   Yes. With his feet.
      11               And what led you to believe that he was
      L2      trying to actually kick the deputies and not just
      13      kick his feet back?
      L4           n         Because the deputies were at.tempting to
      l5      hold his feet down.            He kept kicking them.
      I6            n  AII right. And you     based on what                     you

      L'7     saw/ you believed he was trying to kick the
      18      deputies?
      L9            A        Yes.
      20            u        Did you actually see Mr. Phounsy ever kick
      2L      a deputy?
      22            A        No.

      23            o  Did you at any point see Mr.                  PhounsY

      24      otherwise strike a deputy?
       2\           A        No.


                                                                                            Page 34
                       LITIVATE REPORTING + TRIAL SEB-VICES | 877.771.3312 | litivate.com

                                    Exhibit 5 Page 163
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3257 Page 18 of 38




              Sandra Janet Carbajal                                             February 22,2017

       1             O         Did you see Mr. Phounsy bite a deputy?
       2             A         No.

       3              O    At any point during the incident did you
       4          hear Mr. Phounsy say anythinq audible, saY anything
       q          that made sense to You, other than a yell or a
       6              A        No.

       7              O        When you walked     in was Mr. Phounsy already
       o
       U          in handcuffs?
       9              A    He had handcuffs, but theY weren't
      10          completely attached.
      1-1            O    So you saw a cuff on one              hand?

      L2              A        Yes.
      13              O        But the other hand was not aPPlied?
      L4              A        No.

      15              O    So Exhibit 2, your reporL, Page 8, fourth
      I6          paragraph, about halfway down you sdY'
      I1                        "The unsecure strand of t.he cuff was
      1B                       open as if"    it "could have been used           as

      I9                       an impact weaPon. "
      20                       Did somebody suggest you put that in your
      2I          report   ?


      22              A        No. That's what I believed.
              c
      .)
      z.J')                    So you   what about. a   just            an   open cuff
      24          on his hand Ied you to befieve it could               be   used     as

       25         an impact     weapon?


                                                                                             Page 35
                       L|TIVATE REPORTING + TRIAL SERVICES I 877.771 .33't2 | litivate.com

                                      Exhibit 5 Page 164
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3258 Page 19 of 38




            Sandra Janet Carbajal                                              February 22,2017

       1           A        Because he's resisting that can hurt a
                                                            and

       2      deputy if he moves his hand across' injuring a
       3      deputy with an open strand.
       4          u    Did you ever see Mr. Phounsy swing his hand
       5      with that cuff attached to it?
       6          A     Several dePuties were holding his hand down
       '7
              so   he    wasn't able to do that.
       o
       U                   But did you see him even t'rY?
       9                     No.

      10            O        So why put that in your report           ?


      11            A        Because that can be        a      it can be         it.'s
      L2      a type of object that hurts a deputy.
      13          O AtI right.
      L4               Are you as deputies trained to actually
      r5      make sure if you're going to put cuffs on somebody
      I6      you get both on so these kind of situations don't
      L1       arise?
      10
      IU            A        Yes.
      T9            u        Now, what do they teII          you to do regarding
      20       get.t ing    the cuffs comPletelY on?
      2I            -n       Attach them to the wrist.
      ,)            O        Anything else?
       23           A         No.
       1A
       LA                     Do they tell     you to avoid situations where
       25      you only get one cuff            on?


                                                                                            Page 36
                        LITIVATE REPORTING + TRIAL SERVICES I 877.771.3312 | litivate.com

                                     Exhibit 5 Page 165
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3259 Page 20 of 38




            Sandra Janet Carbajal                                           February 22,2017

       1           A      What exactly are you asking           me?

       2           O      Is this something you're taught. to avoid                 as
       )
       J      a deputy?
       4          A     Wellr we are always trained to attempt to
       5      put both cuffs on a subject.
       6          O     Okay. A11 right.
       1                So did you actually see ot.her deputies
       I      place handcuffs on Mr. Phounsy?
       9          A    I don't recall.
      10          O    What did you do, then, when you first                  got
      11      in the hallway?
      I2          A    I immediately assisted by holding Phoun
      13      or Lucky's shoulder down t.o prevent him from movinq.
      I4          O    Right or l-eft shoulder?
      15          A    It was his feft shoulder.
      I6          O    Did you yourself personally use any force
      77      on Mr. Phounsy there in the hallway?
      1B            A      No.
      L9          O    You didn't hit him or knee him or anything
      20.     like that?
      21,         A    No.
      22          O All you did is place downward pressure on
      23      his shoulder?
      24          A    Yes-
      )\          O    Did you see any other deput.ies use any

                                                                                         Page 37
                    LITIVATE REPORTING + TRIAL SERVICES 1877.771 .3312 | litivate.com

                                    Exhibit 5 Page 166
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3260 Page 21 of 38




            Sandra Janet Carbajal                                           February 22,2017

       1      amount of force on Mr. PhounsY?
       2           A      NO.

       5           O      Did you see any deputies tase Mr.              Phounsy?

       4           A      No.

       5           O      Did you ever hear a taser cycle at all
       6           A      No.

       1           a            while you were there in t.he hallway?
       o           A      No.

       9         O     So how long after walklng in was it before
      10      deputies got Mr. Phounsy handcuffed?
      11         A     It was probably about a minute or two.
      L2         O All right. Did you see who actually
      13      handcuffed him?
      14            A     NO.

      15            a      What happened after dePut.ies got
      I6      Mr. Phounsy handcuffed?
      L1          A    He was carried out of the house               -



       18         O    All right.
       T9              Just looking at your report, this is page
      20      B, fourth paraqraph, it says you     you arrived on
       2I     scene, you ran int.o the residence, and there was
       22     blood splattered all over.
       23                    'rf saw several deputies were still-
       24              struggling with LuckY       ."

       25                    "I observed Lucky had t.wo sets of

                                                                                         Page 38
                     LITIVATE REPORTING + TRIAL SERVICES 1 877.771.3312 l litivate.com

                                    Exhibit 5 Page 167
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3261 Page 22 of 38




            Sandra Janet Carbajal                                                February 22,2017

       1                   handcuffs       on.   tt



       2           A       Yes.
       3           0       So when I read this,           it leads me to believe
       4      when you wal-ked in he was already handcuffed.
       5           A       He had two separate handcuffs.
       6           A       Okay.      So   he had one pair on his right
       '7
              hand?
       o           A        Yes.
       9           O       And one pair on his left             hand?

      10           A        Yes.
      11            O  AIl right.. When You saw Lucky handcuffed,
      I2      was one set of cuffs used, or were the two cuffs
      t-3     hooked together?
      I4            A       They were not hooked together.
      15          O     So did Lucky have two sets of handcuffs                       on

      T6      at all times?
      r'7         A     YeS.

      1B          O Were t.hey both secured? Eventually.
      19          A     On his wrists they were secured.
      20          O     Okay. So when deputies eventually got
      2I      Mr. Phounsy handcuffed, it was with two sets of
      22      cuffs    ?

      23            A       I don't recal-l- .
      24            O       You donrt remember that?
      25            A       No.


                                                                                              Page 39
                      LITIVATE REPORTING + TRIAL SERV"IICES | 877 '771 '3312 | litivate'com

                                    Exhibit 5 Page 168
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3262 Page 23 of 38




              Sandra Janet Carbajal                                                February 22,2017

        1           O    Do you remember seeing a deputy take that
        2       cuff that was only halfway orlr take t.hat off?
        3           A    No.

        4           O    Alt right.  So at l-east one set of cuf f s
        5       was completely on Mr. Phounsy when you wafked in?
        6           A    There was two sets of handcuffs, and they
        1       were both on his wrist, but they weren't attached.
        R           O    Okay. So he intentionally     t.hen why does
        9       it say only one    the unsecured strand of the cuff
      10        was open if it could have been used? So he rea11y
      l- t-     had two cuffs that could have been used as an impact
      L2        weapon         ?


      13            A    He had two cuffs, and one of the cuffs that'
      I4        had a single strand not applied to t.he wrist was
      15        open.
      I6                 All right. Are you sure nobody suggested
                           O
      r'7       that you put this lanquage in here about the
      IO        handcuff being used as an impact weapon?
      I9            A    No. I don't recall-.
      20            O    If he had two sets of cuf fs, nej-ther of
      2I        which were completely strapped, I just      personally
      22         I think it's strange you woufd only say one cuff
      ZJ         could have been used as an impact weapon. Do you
      24         see   ?

      25                   A       That's what I believe.

                                                                                                Page 40
                           LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                        Exhibit 5 Page 169
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3263 Page 24 of 38




            Sandra Janet Carbajal                                           February 22,2017

       1           O    Okay. A11 right.
       ,                Dld you participate in placing Mr.                Phounsy

       3      in the maximum restraints?
       4          A     No.

       5          O     Were you present when the maximum
       6      restraints were applied on Mr. Phounsy?
       1           A      Yes.
       8          O    Did you continue to hold Mr. Phounsy's
       9      right shoulder down as maximum restraints were
      10      applied?
      11            A      His left    shoulder.
      L2            O      Left shoulder. Thank you.
      13                   Did you see who applied the restraj-nts to
      I4      Mr. Phounsyrs legs ?
      1-5         A    No.

      L6          o    Did you see who applied it to his waist?
      r'7           A      No.

      18            o      Did you see who connected the two?
      I9            A      No.                         )


      20            o      Did you participate        at all in bending
      2I      Mr. Phounsy's legs back so they coufd be connected?
      22          A    No.

      23          O    Aft.er    how long dld it take for deputies
      24      to apply the maxj-mum restraints to Mr. Phounsy after
       25     they got the cuffs on him?

                                                                                         Page 41
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                    Exhibit 5 Page 170
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3264 Page 25 of 38




           Sandra Janet Carbajal                                               February 22,2017

       1          A         Maybe   a   minute .    I don't recall- the time
       2          O         What was Mr. Phounsy doing as the deputies
       3     were applying maximum restraints?
       4          A         Continued doing the same thing.               He never
       5     changed.
       6          O         And what's "the same thing"?
       1          A         As I explained to you earlier,              continued to
       B     res i st and yell.
       9           O        AIl right.       And by "resisL,"        you mean    move

      10     around?
      11           A        Yes.
      L2           O        So in your report on Page B, fifth
      13     paragiraph, second sentence you sdYr
      I4                         "Lucky continued to disPlaY
      15                    aggressive and assaultive behavior
      I6                    towards" the "deputies by at.tempting to
      I1                     kick the deputies              ."

      18           A         Yes.
      L9           a                 did he do anything el-se that
                             So whenever
      ZU     led you to believe he was acting aggressively or
      21     assaultive towards the deputies, other than the                      '.




      22     kicking?
      23          A   That's all-.
      24          O When you showed up in the hallway was
      25     Deputy Collins or Deputy Krul-l stil-f in the hallway?

                                                                                            Page 42
                       LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                    Exhibit 5 Page 171
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3265 Page 26 of 38




           Sandra Janet Carbajal                                            February 22,2017

       1         O     Did you see any deputy    well, let me ask
       2     you this:   Did you personally check the restraints
       3     after they were applied t.o make sure they were
       4     applied correctly?
       q          A      No.

       6
              ' O    At any point did you check to make sure
       7     Mr. Phounsy could breathe after t.he restraints were
       o
       O     applied?
       9          A       When we were      outside.
      10         O    You checked them outside?
      11         A    No, flor no. The restraints, no. You said
      I2     breathing.
      13         O    To make sure he cou]d breathe
      L4           A      Yes.
      15        O        you checked outside?
      I6        A     No. I was visually watching his face to
      L7     make sure he's breathing.
      18           O      Outside?
      I9           A      Outside.
      20           O  Okay. Did you see any other deputy check
      21     Mr. Phounsy's breathing there in the hallway after
      22     the restraint.s were apPlied?
                 A    No.

      24         O     Did you roll Mr. Phounsy into the recovery
      25     posit.ion in the hallway?

                                                                                         Page 45
                    LITIVATE REPORTING + TRIAL SERV_ICES | 877.771.3312 | litivate.com

                                   Exhibit 5 Page 172
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3266 Page 27 of 38




            Sandra Janet Carbajal                                             February 22,2017

       1           O         Please.
       2           A   I remember he was placed ona gurney.in the
       3      recovery position.
       q          O    A11 right.  You don't remember seeing
       5      Mr. Phounsy laying on the driveway at any point?
       6           A         No.

       1          O    So what did you do after you walked out,
       U      then? Did you stay there at Mr. Phounsy's side or
       9      did you go
      10           nn        No, flor no.
      1t-           \l                back inside to do other things?
      L2            A        I stayed outside
      13            O        Okay.
      I4            A                 with the deputies      Irm sorry.      With
      15      Lucky.
      I6            O  Did you have to go hands on with Lucky at
      r'7     any oLher point while you were in the driveway?
       1B         A    Just held his head to prevent him from l-ike
       79     moving and stuff and hurting himsel-f .
       20         O All right.. How long were you there at.
       2I     Lucky's side out in the drivewaY?
       22         A    Until the Paramedics took him.
       ZJ         O    So after the deputies brought. Mr.                 Phounsy

       24     out, you foll-owed them out?
                    n         at^
       25           A         IC>.^



                                                                                          Page 48
                        LITIVATE REPORTING + TRIAL SERVICES 1877.771.33121 litivate.com

                                        Exhibit 5 Page 173
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3267 Page 28 of 38




           Sandra Janet Carbajal                                              February 22,2017

       1          O          And you stayed t.here with Mr. Phounsy until
       2     Mr   Phounsy was loaded into the ambufance?
       3          A          Yes.
       4          O          Okay.      So now do you remember seeing Lucky
       5     Phounsy      on the driveway ?
       6          A          He was in the driveway.          I don't recall      a

       1     lot of it,        though.
       B          o          All right       Do you recal-I Mr. Phounsy's
       9     demeanor when he was outside in the driveway?
      10          n          No.
      11           n         You do recal-l holding his head, though?
      L2          A

      13           U         Were any ot.her deput.ies there wlth you?
      I4           A         Yes.
      15           O         Who   ?


      I6           A         T don't recall who they were.
      L1           O         Did you see    did you use any additional-
      18     force           we1f, I'm sorry You dldn't use any force.
      I9           A         No.

      20           O         Did you use any force on Mr. Phounsy there
      2I     in the driveway?
      22           A         No.

      23           O         Did you see      any   other deputies use      any
      24     force      on

      25           ANo

                                                                                          Page 49
                      LITIVATE REPORTING + TRIAL SERVICES 1877.771 .3312 | litivate.com

                                       Exhibit 5 Page 174
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3268 Page 29 of 38




            Sandra Janet Carbajal                                                February 22,2017

       1      you saw and things that you did, were you relying                         on

       2      your own senses as opposed to the reports of
       3      others
       4                     MR. McBRIDE:               Objection.   Vague and
       q
              ambiguous.
       6      BY MR. DEAN:
       1           O                when you wrote your report for that
       I      night     ?

       9           A          Yes.
      10          O    For example, on page 8 of your report, Lf
      1-1     you could review it.
      1,2              MR. MCBRIDE: Overbroad as well-.
      13               MR. CHAP]N: Overrul-ed. Join.
      t4      BY MR. DEAN:
      15            O         On page        8, bottom two-thirds of the report,
      L6      it says,
      I7                            "Deputy AIlen, Fischer and Lee
      18                      carried Lucky outside of the residence
      I9                      and placed him j-n a recovery position. "
      20                      Is that something you saw?
      2T                      MR. McBRTDE: Objection. Lacks foundation.
      22                      THE WITNESS: Yes.
      23      BY   MR       DEAN:

      24            O         AII right.               It says,
      25                              'r   Lake   s   ide paramedics eval-uated Lucky

                                                                                             Page 68
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                       Exhibit 5 Page 175
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3269 Page 30 of 38




            Sandra Janet Carbajal                                             February 22,2017

       1                    and t.he Deputies on scene.         "

       2                    The deputies, is that Collins and Krull-?
       3             A      No.

       4             O      Who   i-s that?
       5             A It. was, I believe, Allen, Fischer and Lee,
        6     the three people that carried him out..
       1          O    And why would the paramedics be evaluatinq
       'o     those deputies?
        9                   MR. McBRIDE: Calls for speculation.
      10                             Oh, T'm sorry.
                            THE WITNESS:                             I didn't
      11      understand your question.
      I2      BY MR. DEAN:
      13             O      Bad question and I'11 reask it.
      I4                    it says Lakeside paramedics evafuated
                            When
      15      the deputies on the scene, would that be Collins and
      t6      Kruf   l- ?

      I1             A      Vaq


      1B             O      It says,
       I9                        "Lucky was placed onto a gurney in
      20                    the recovery Position"
       2I      in your report.. Is t.hat what you saw?
       22          A    Yes.
       /<               MR. McBRIDE: Objection. Lacks foundation.
       24      BY MR. DEAN:
       25            O      It says,

                                                                                           Page 69
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                    Exhibit 5 Page 176
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3270 Page 31 of 38




            Sandra Janet Carbajal                                                February 22,2017

       1                            "   Several deput.ies and T were holding
       2                  Lucky as he was still                 resisting   on the
       3                  Gurney.         tt


       4                  My question is:          ,Were you holding          a portion
       6      of Lucky while            he was on the gurney?
       6           A      Yes.
       '7
                   O      Okay            The next sentence says,
       8                    "I he1d Lucky's head down      n



       9               Does that refresh your recollection that
      10      you were holdinq Lucky's head while he was on the
      11_     gurney?
      12           A       Yes.
      r3                   MR. McBRIDE :             Ob   ject.ion.   Lacks f oundation.
      I4      BY MR. DEAN:
      15            O      It does refresh your recoflection?
      I6            A      Yes.  It refreshes my recof l-ection.
      L1            a\     Thank you.
      18                   And it says,
      19                            ttr        held Lucky's head down with bot.h
      20                   my   hands to prevent him from moving from
      21                   the recovery position.                "

      22                  question is: Do you recall what kinds
                           My

      23      of movements Lucky was doing on the gurney while you
      24      were holding his head?
      25               MR. McBRIDE: Objection.   Lacks foundation.

                                                                                           Page 70
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                        Exhibit 5 Page 177
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3271 Page 32 of 38




            Sandra Janet Carbajal                                             February 22,2017

       1                   THE    WfTNESS: You refreshed          my

       2      recollection.  And seeing this, he was actually
       3      continuing to move prior to the inject.ed shot.
       4      BY MR. DEAN:
       5             o     testified earlier that you saw the
                           You

       6      medics give him a shot. You just donft recall where
       '7
              the shot was given.
       8               f s that your test.imony?

       9          A    Yes.
      10          O    My question j-s: Did you see a shot given
      11      to Mr. Phounsy before he was placed on the gurney?
      L2             A I don't recall when it was.
      13          O    So you don't know if the shot was given to
      I4      him while he was on the driveway or while he was on
      15      the gurney.
      L6               Is that accurate?
      I1          A    Yes.
      18          O    Okay. But you did see them give him a
      L9      shot   ?

      20             A     Yes.
      2I          OIn     that same paragraph that I was reading
      22      from before it says/
      23                     " Seve ra l deputies and I were holding

      24               Lucky as he was stil-I resisting on the
      25                   Gurney.   'l


                                                                                          Page 71
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                    Exhibit 5 Page 178
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3272 Page 33 of 38




            Sandra Janet Carbajal                                            February 22,2017

       t-                 My questlon is:         Do   you remember     the types
       2      of movements Lucky was doing that you character:-zed
       3      here as resisting?
       4               MR. MCBRIDE: Ob jecti-on. Assumes facts.
       5      Lacks foundation.         Asked and answered
       6                              I don't recall the
                           THE WITNESS:                                 movements

       1      But. if I wrote it on my report, there was                movements.
       I      I just, don't recall what it was.
       9      BY MR. DEAN:
      10           O Al-l- right. You can see t,he word on the
      11      report. And what you're tel-ling me is that today
      L2      you donrt know what movemenLs resulted you in
      13      writing that word?
      L4           A   Yes.
      15           O   The next paragraph"says,
      L6                      'rI observed Deputy Col-fins had bfood
      L7               all over his face with blood dripping
      18               ont.o his uniform. "
      79               Does that       me reading that and you
      20      looking at that in your report, does that refresh
      2I      your recol-lection that when you came out into the
      22      driveway you saw Deputy Coll-ins ?
      23             A     Yes.
      24             O     And that he had blood dripping from his
      25      face   ?



                                                                                         Page 72
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.Q312 | litivate.com

                                    Exhibit 5 Page 179
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3273 Page 34 of 38




            Sandra Janet Carbajal                                              February 22,2017

       1             A    Yes.
       2             O    Okay. The last sentence of that               same

       3      paragraph says,
       4                       "Lakeside paramedics were treating
       5                  both deputies. "
       6                  Do you see that?
       7             A    Yes.
       o             O    Does that refresh your recollection
                                                            that
       9      you saw paramedics with Deputies CoIl-ins and Krull
      10      in the driveway?
      LL          A     Yes.
      L2          O     Do you remember how many medics --
      13      paramedics were with t.he injured deputies?
      t4          A     I don't recall.
      1-5         O And do you remember how many paramedics
      I6      were with Mr. Phounsy when you saw a shot given to
      L7      Mr.    Phounsy?
      18             A  I don't recal-I them now.
      19           O   Do you remember whether or not it was the
      20      same medics that. you saw with the injured deputies
      2I      that you saw al-so giving the shot r oY were there t.wo
      22      different sets of paramedics? Do you remember that?
      23           A    I -- I don't remember which paramedics or
      24      who.

      25             O     Okay.     When you were     at Luckyrs head, were

                                                                                         Page 73
                     LITIVATE REPORTING + TRIAL SERVICES |1877.771.3312 | litivate.com

                                    Exhibit 5 Page 180
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3274 Page 35 of 38




            Sandra Janet Carbajal                                                    February 22,2017

       1      your hands physically on his head?
       2           A    I recall holding his head.
       3           O    And when you were holding his head, you
       4      testified earlier, I think, that one of your things
       5      that you did was observe whether or not he was
       6      breathing.
       1                   Is t.hat right?
       o            A      Yes.
       9            O      And did you, in fact, observe that he was
      10      breathing?
      11            A      Yes.
      1,2           O      I have a Phot.ograph.
      13                   MR. DEAN: Where are                 we    at?
      I4                   MR. CHAPIN:      1?

      15                   MR. McBRIDE z      '7
                                                   .


      I6                   MR. DEAN: All right.                     So I'll   just   mark

      71      this photograph as Exhibit "7                .



      1B                     (Whereupon Exhibit 7 was marked for
      19               identification,  a coPY of which is
      20                   attached hereto.            )


      2I      BY MR. DEAN:
      22            O   I'm going to first ask You just to l-ook at
      23       it and see    I'm going to ultimately ask you if you
       24      can see any parts of what you might. think is your
       25      body anywhere in the picture. If you canf thatrs

                                                                                              Page 74
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                    Exhibit 5 Page 181
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3275 Page 36 of 38




            Sandra Janet Carbajal                                                February 22,2017

       1           O              in t.he driveway?
       za          A        Yes.
       3                    MR. McBRIDE: Objection.             Vague as to time.
       4      BY MR. DEAN:
       5          O     And when he was in the driveway looking
       6      like that, is that when You saw paramedj-cs attending
       1      to   him?
       o            A       Yes.
       9            O  f was just curious. Is code cover a common
      10      thing for you to hear duri-ng your  while you're
      11      working?
      L2            A       No.

      13            O        ft.'s a pretty extraordinary event?
      I4            f"!,     Yes.
      15            O        Thanks.
      1,6                    MR. DEAN: I donrt have anything further
      77

      1B                                FURTHER EXAMINATION

      L9      BY MR. MCBRIDE:
      20            O        So you said the reason you ordered              a

      2I      phlebot.omist. to the hospit.al           was   because you
      zz      believed Mr.          Phounsy was under      the influence of         a

      23      drug?
      24            A        Yes.
      25             O       Please stat.e every fact known to you at the

                                                                                            Page 79
                       LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                     Exhibit 5 Page 182
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3276 Page 37 of 38




            Sandra Janet Carbajal                                               February 22,2A17
        I                DECLARATJON UNDER PENALTY OF PSR.fURY

        2

        3              T, SANDRA ,JANET CARBALTAL, do hereby certify
        4    under penalty of perjury that f have read the
        5    foregoing trar:script of my deposition taken on
        6    February 22, 2ar7; that r have made such corrections
       7     as appear notecl herein in ink, initial_ed by me; that
       B     my testimony as contaj-ned herein, a.s corrected, is
       9     true and correct.
                                      ,q
      10               DATED THIS          day of
       1     2011 , at       rd0
                                 (c ty
                                                           A
                                                     ( State )




                  LrrrvATE REPoRTING + TRTAL sERVTCES                                       Page 86
                                                         | 8TT .TT
                                                                     j.3g1zl ritivate,co,

                                    Exhibit 5 Page 183
Case 3:15-cv-02692-H-MDD Document 159-15 Filed 03/11/19 PageID.3277 Page 38 of 38




                  Sandra Janet Carbajal                                              February 22,2017

        1                                         CERT]FICATE      OF

        2                      CALIFORNIA CERTIFTED SHORTHAND REPORTER
        3                    t, the undersj-gned, a Certified Short.hand
        4           Reporter of the State of California, do hereby
        5           certify:
            6                    That the foreqoing proceedings were taken
            7       before me at the time and place herein set forth;
            o
            o       that any witnesses in the foregoing proceedinqs,
            9       prior    to testi-fying/        were placed under oath; that               a

      10            verbaLim record of the proceedings was made by                        me

      11            usinq machine shorthand which was thereafter
      T2            transcribed                       further, that the
                                       under my direction;
      13            foregoing is an accuraLe transcri-pt j-on thereof .
      I4                          The dismantling           of this transcript     will
      15            render the reporter's            certificate        null and void.
      I6                          f further       certify     that f am neither
      r'7           financially        interested      in the action nor a relative
      1B            or employee of any aLtorney of any of the parties.
      I9                          Reading and signinq was requested.
      20                          IN   WITNESS WHEREOF,         I have this date
       )1           subscribed my         name.

       /.   ,/.



       ZJ           Dated:      March 3, 20L1
                                                                 KA     LEEN   S      UGHLTN
       .A
       LA                                                        CSR    No. 5845
       25


                                                                                                   Page 88
                            LITIVATE REPORTING + TRIAL SERVICES 1877.771.33121 litivate.com

                                          Exhibit 5 Page 184
